ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the court of appeals filed September 5, 1995, affirming the conviction of Dean Elliott Spilde of misdemeanor DWI/refusal to submit to testing be, and the same is, affirmed. Spilde contends that the revocation of his driver’s license pursuant to the implied consent law barred the subsequent criminal prosecution of him for DWI/refusal to submit to testing under the double jeopardy clause. This contention is answered by our decision in State v. Hanson, 543 N.W.2d 84 (Minn.1996). The decision of the court of appeals is affirmed.
BY THE COURT:
/s/ Alexander M. Keith A.M. KEITH Chief Justice